Citation Nr: 1440263	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  10-36 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a chronic disability manifested by shortness of breath and heart palpitations, to include as due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1989 to August 1991, and from January 2004 to May 2004, which included service in Saudi Arabia from December 1989 to August 1991 and participation in Operation Iraqi Freedom from January 2004 to May 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  This matter has been previously remanded by the Board in December 2013.  Although a hearing before the Board was scheduled for November 2013, the Veteran did not appear, nor did she provide an explanation or request to reschedule.  Therefore, the hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2014).   

A July 2014 rating decision granted service connection for headache disability.  Therefore, that matter has been fully granted, and is not before the Board.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A VA examination was conducted in January 2014.  The examiner concluded that it is less likely as not that the Veteran's symptoms of shortness of breath and palpitations constitute a chronic, multi-symptom disability, to include an undiagnosed illness associated with the Veteran's service in Southwest Asia during the Persian Gulf War.  For rationale, the examiner noted that there are no military records to indicate treatment for either shortness of breath or palpitation, and that Report of Medical History on multiple dates do not report either complaint; that private doctor notes in 2008 indicate treatment for acute bronchitis; and that there is no mention of shortness of breath nor palpitations in any Houston VA Medical Clinic (VAMC) notes.  This rationale is inadequate as it is a recitation of facts, without any reasoning or explanation of why they support the examiner's conclusion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  Moreover, these facts are not accurate.  The examiner wrote that there was no mention of shortness of breath nor palpitations in any Houston VAMC notes, but the record reflects that in August 2006, the Veteran reported experiencing palpitations and dyspnea.  This notation also contained an assessment of dyspnea on exertion.  The inaccuracy of the facts the examiner used in his rationale is another indication that the opinion is inadequate.  See Reonal v. Brown, 5 Vet. 458, 461 (1993).  Therefore, another opinion should be obtained upon remand.  

In her October 2008 VA examination, the Veteran identified private treatment provider Gulf Coast Cardiology.  Records from this provider are not of record, and the AOJ should attempt to obtain them upon remand.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).     

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she identify the contact information for Gulf Coast Cardiology, as referenced in her October 2008 examination.  After obtaining the appropriate authorization, contact Gulf Coast Cardiology and request all records related to the Veteran.  All attempts to obtain these records must be documented in the claims file.  The AOJ must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must (1) inform the Veteran of the records that were not obtained, (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 § 505(a), Pub L. 112-154, 126 Stat. 1165 (August 6, 2012) (codified as amended at 38 U.S.C.A. § 5103A(b)(2)(B)  (West 2002 & Supp. 2013)).  

2.  Thereafter, forward the Veteran's claims file to an appropriate medical professional who has not seen the Veteran before, and request a supplemental opinion as to the nature and etiology of the Veteran's symptoms of shortness of breath and palpitations.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's symptoms of shortness of breath and palpitations constitute a chronic, multi-symptom disability, to include an undiagnosed illness associated with the Veteran's service in Southwest Asia during the Persian Gulf War.  The findings should reflect all objective indications of chronic disability to include either objective medical evidence perceptible to a physician or other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(2).  

The examiner's attention is called to the August 2006 notation from the VA Medical Center in Houston, Texas, in which the Veteran complains of difficulty breathing, an inability to take deep breaths, and dyspnea on exertion, and reports PND (paroxysmal nocturnal dyspnea), DOE (dyspnea on exertion), and palpitations.  

The examiner is also asked to discuss the Veteran's in-service complaint of difficulty breathing in February 1991 and her complaint of chest pain in October 1989.  

A complete rationale must be provided for any opinion or conclusion expressed.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  

If the examiner feels that it would be helpful to schedule the Veteran for a new physical examination, then a new examination should be scheduled.  

3.  After completing all of the above development, re-adjudicate the issue on appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, if warranted.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



